Citation Nr: 1116201	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicides exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2010, the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.  Following the hearing, he waived RO review of additional evidence (ship logs) submitted at the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his prostate cancer, which was diagnosed and treated in 2002, developed as a result of his active service, specifically his service in the Navy aboard a ship which sailed into Da Nang harbor.  He contends that in the course of his service, he had the occasion to go on land in the Republic of Vietnam.

The Veteran testified before the undersigned that he remembered lists kept of which sailor left the ship to go ashore and who returned, in addition to there being documents that may report his duties as part of the boat crew who brought the captain ashore for meetings, all of which he contended could be within his personnel records.  See Transcript.  

The Board also observes that within the claims file the Veteran referred to himself, as did his representative at hearing before the undersigned, as having been a diver.  See April 2008 Statement; Transcript, p.2.  However, in the few personnel records contained in the claims file, an Administrative Remarks document noted that in April 1964 he was disenrolled from diving school for failure to maintain minimum scholastic standards.  

The DD Form 214 as contained in the claims file made no mention of any completed diving school and listed his specialty as a BM-0000 (Boatswain's Mate).  The Veteran did not separate from service until March 1967; therefore, in the remaining three years he may have completed such training.  The Board will refrain from making any credibility determinations until the claims file is complete.

The Veteran's complete personnel file should be requested and included in the claims file.  On the original claim, his representative noted the social security number as printed on the DD Form 214 was incorrect.  Therefore, any search for personnel records should be conducted using both the wrong number and the correct one.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete personnel records.  He asserts that the DD Form 214 in the claims file bears the wrong Social Security number.  Therefore, a search should include the number listed on the DD-214, as well as the number listed on the February 2008 claim.  Document for the file any negative replies.

2.  After completing the requested actions, and any additional development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


